People v Taylor (2015 NY Slip Op 07338)





People v Taylor


2015 NY Slip Op 07338


Decided on October 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 8, 2015

Friedman, J.P., Andrias, Saxe, Gische, Kapnick, JJ.


15825 4904/12

[*1] The People of the State of New York, Respondent,
vSampson Taylor, Defendant-Appellant.


Richard M. Greenberg, Office of Appellate Defender, New York (Joseph M. Nursey of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Allen J. Vickey of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered July 9, 2013, as amended July 24, 2013, convicting defendant, upon his plea of guilty, of criminal sale of a firearm in the first degree and conspiracy in the fourth degree, and sentencing him to an aggregate term of 16 years, unanimously affirmed.
Defendant's argument that his guilty plea was invalid because the court failed to advise him of one of his rights under Boykin v Alabama (395 U.S. 238 [1969]) is unpreserved (see e.g. People v Jackson, 114 AD3d 807 [2d Dept 2014], lv denied 22 NY3d 1199 [2014]), and we decline to review it in the interest of justice. Unlike the situation in People v Tyrell (22 NY3d 359, 364 [2013]), defendant had the opportunity to move to withdraw his plea or otherwise raise the issue, and the deficiency did not rise to the level of a mode of proceedings error. As an alternative holding, we find that the record establishes the voluntariness of the plea (see Tyrell, 22 NY3d at 365; see also People v Harris, 61 NY2d 9, 16-19 [1983]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 8, 2015
CLERK